DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on 08/24/2022. Claims 1-5, 13-22 are pending and have been examined. Hence, this action has been made FINAL.
All previous objections/rejections not mentioned in this Office Action have been withdrawn by the Examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
Amendments to the claims by the Applicant have been considered and addressed below. 
With respect to the 35 USC § 101 and 103 rejections, the Applicant provides several arguments in which the Examiner will respond accordingly, below.


Claim Rejections - 35 U.S.C. § 101:
Arguments: 
Claims 1-12 stand rejected under 35 U.S.C. § 101 as allegedly not being directed to statutory subject matter. 
As amended, claim 1 is directed to a method realized by a real-life tangible computer to address a problem of concept mining within the search text, which is no doubt patent eligible. Among other things, the method as claimed is directed to a technical solution to a problem. As a consequence, it is respectfully submitted that the rejection of claim 1 under 35 U.S.C. § 101 should be withdrawn. 
Claims 2-5 ultimately depend from claim 1 and likewise are directed to statutory subject matter. 
It is furthermore respectfully submitted that new claims 13-22 should be patent eligible for at least the same reasons as those set forth in connection with claim 1.

Examiner response to Arguments:
Applicant's arguments have been fully considered but they are not persuasive. Please refer to criteria considered by the Examiner below. Please refer to 35 U.S.C. § 101 rejection for more details.
Independent claim 1, as amended, stand rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The independent claim 1, as amended, recite:
acquiring a plurality of candidate topic concepts in the search text based on a query, wherein each of the plurality of candidate topic concepts in the search text comprises (i) one or more things, (ii) one or more events, or (iii) one or more characters; 
performing word segmentation on the plurality of candidate topic concepts and performing part-of-speech tagging on a plurality of words respectively obtained after performing the word segmentation, to obtain a part-of-speech sequence of each of the plurality of candidate topic concepts, wherein the part-of- speech tagging on the plurality of words respectively obtained after performing the word segmentation comprises tagging a part of speech of each word of the plurality of words obtained after performing the word segmentation, and wherein the part-of-speech sequence of each of the plurality of candidate topic concepts is a sequence that includes one or more parts of speech and one or more part-of- speech separators for each word used to represent each of the plurality of candidate topic concepts; and 
filtering through the plurality of candidate topic concepts, by using a candidate topic concept template preset in advance, based on the part-of-speech sequence, to select one or more candidate topic concepts that meet at least one requirement preset in advance the candidate topic concept template preset in advance comprises one or more accurate topic concepts preset in advance or one or more inaccurate topic concepts preset in advance, wherein when the candidate topic concept template preset in advance comprises the one or more accurate topic concepts preset in advance, one or more candidate topic concepts that do match the candidate topic concept template preset in advance are selected among the plurality of candidate topic concepts; or 
wherein when the candidate topic concept template preset in advance comprises the one or more inaccurate topic concepts preset in advance, one or more candidate topic concepts that do not match the candidate topic concept template preset in advance are selected among the plurality of candidate topic concepts.

The limitations of “acquiring…”, “performing…”, “filtering…”, and “wherein…” as drafted cover a human organizing of activities. More specifically, a human based on: 
data (e.g., text/search query) received from a second human (e.g., user), wherein the text consists of topics/categories comprising: things/objects, events, or characters/names; 
dividing said text into smaller units (e.g., words) representing different topics and then identifying/categorizing (e.g., noun, verb, etc.) each of a plurality of words received from the second (or more) human(s) to create a list of the words with their respective (initial) categories and wherein the categories include one or more sub-categories and additional labels associated with separation of each word; 
filtering (e.g., adding, removing, etc) some of the words using a known predetermined template based on the categories defined previously to select a category that meets a predefined criterion, the predetermined templates for the categories comprise accurate or inaccurate categories, and finally selecting the accurate initial category that does match the predetermined template category; or
finally selecting the inaccurate initial category that does not match the predetermined template category.

This judicial exception is not integrated into a practical application because for example: in [0083] of the as filed specification, “As shown in Fig. 11, it is a block diagram showing an electronic equipment for realizing a method for mining a topic concept according to an embodiment of the present disclosure. The electronic equipment is intended to represent various forms of digital computers, such as laptop computers, desktop computers, workstations, personal digital assistants, servers, blade servers, mainframe computers, and other suitable computers.” Therefore, a general-purpose computer or computing device is described and mainly used as an application thereof. Accordingly, these additional elements do not integrate the abstract idea into a practical idea because it does not impose any meaningful limits on practicing the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of using a computer is listed as a general computing device as noted. The claim is not patent eligible. 

Claim Rejections - 35 U.S.C. § 103:
Arguments: 
Claims 1, 6, and 11-12 stand rejected under 35 U.S.C. § 103 as allegedly being unpatentable over U.S. Patent Publication No. 20150317303A1 ("Zhang") in view of International Patent document WO 001O100A1 ("Wacholder"). 
Claims 2 and 7 stand rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Zhang in view of Wacholder as applied in claims 1, 6, and 11 above, and further in view of U.S. Patent No. 5,537,317A ("Schabes").
Claims 3-4 and 8-9 stand rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Zhang in view of Wacholder as applied in claims 1, 6, and 11 above, and further in view of Japanese Patent document JP2012243129A ("Nobuaki"). 
Claims 5 and 10 stand rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Zhang in view of Wacholder as applied in claims 1, 6, and 11 above, and further in view of U.S. Patent Publication No. 20160147891A1 ("Chhichhia"). 
These rejections are respectfully traversed. 
At the outset, claims 6-12 have been cancelled without prejudice. Accordingly rejections as to claims 6-12 are moot now.
A.    Claim 1 Patentability 
It is respectfully submitted that the proposed combination does not arrive at the invention of claim 1, as amended. 
1.    Amended Claim 1 Representative claim 1 as amended recites a method for mining a topic concept in a search text, which is performed by a computer, the method comprising: acquiring a plurality of candidate topic concepts in the search text based on a query, wherein each of the plurality of candidate topic concepts in the search text comprises: (i) one or more things, (ii) one or more events, or (iii) one or more characters; performing word segmentation on the plurality of candidate topic concepts and performing part-of-speech tagging on a plurality of words respectively obtained after performing the word segmentation, to obtain a part-of- speech sequence of each of the plurality of candidate topic concepts; wherein the part-of-speech tagging on the plurality of words respectively obtained after performing the word segmentation comprises tagging the part of speech of each word of the plurality of words obtained after performing the word segmentation; and wherein the part-of-speech sequence of each of the plurality of candidate topic concepts is a sequence that includes one or more part of speeches and one or more part-of-speech separators for each word used to represent each of the plurality of candidate topic concepts; and filtering through the plurality of candidate topic concepts, by using a candidate topic concept template preset in advance, based on the part-of- speech sequence, to select one or more candidate topic concepts that meet at least one requirement preset in advance among the plurality of candidate topic concepts, wherein the candidate topic concept template preset in advance comprises one or more accurate topic concepts preset in advance or one or more inaccurate topic concepts preset in advance. Specifically, when the candidate topic concept template preset in advance comprises the one or more accurate topic concepts preset in advance, one or more candidate topic concepts that do match the candidate topic concept template preset in advance are selected among the plurality of candidate topic concepts; or when candidate topic concept template preset in advance are selected among the plurality of candidate topic concepts. (Emphasis added) 
2.    The Proposed Combination Lacks Various Part- of-Speech Related Operations Recited in Claim 1 First of all, as observed by the Applicant, both Zhang and Wacholder at least fail to disclose or teach the following limitations as recited in the claimed invention, including: (i) performing Part-of-Speech (POS) tagging on words after the word segmentation procedure, (ii) obtaining a POS sequence consisted of both part of speeches and part-of-speech separators; (iii) conducting filtering/selecting on the basis of the resultant POS sequence. 
In practice, both Zhang and Wacholder ONLY simply mention POS, but fail to further discuss how to perform POS tagging on words after word segmentation, nor how to obtain POS sequence including POS itself and POS separators, let alone how to conduct subsequent filtering/selecting processing on the basis of the resultant POS sequence. 
By virtue of the above differences, in accordance with the claimed invention, since the candidate topic concepts are filtered through/selected on the basis of the part-of-speech sequence of the candidate topic concepts, the labor cost required for mining the topic concepts can be effectively reduced. 
B.    Patentability of Claims 2-5 
In this regard, none of Schabes, Nobuaki, and Chhichhia can be used to remedy the above deficiencies with respect to independent claim 1. Claims 2-5  the candidate topic concept template preset in advance comprises the one or more inaccurate topic concepts preset in advance, one or more candidate topic concepts that do not match the depend from independent claim 1 and are therefore allowable for at least the same reasons as independent claim 1. 
NEW CLAIMS 
Independent claims 13, 18 include similar features, and are allowable for at least similar reasons, as claim 1. Dependent claims 14-17, 19-22 depend from one of independent claims 13, 18 and are therefore allowable for at least the same reasons as the respective independent claim.   


Examiner response to Arguments:
Applicant’s arguments, with respect to 35 U.S.C. § 103 rejection of claims 1-5, have been fully considered and are persuasive. The 35 U.S.C. § 103 rejection of claims 1-5 has been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 13-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The independent claims 1, 13, and 18 recite:
acquiring a plurality of candidate topic concepts in the search text based on a query, wherein each of the plurality of candidate topic concepts in the search text comprises (i) one or more things, (ii) one or more events, or (iii) one or more characters; 
performing word segmentation on the plurality of candidate topic concepts and performing part-of-speech tagging on a plurality of words respectively obtained after performing the word segmentation, to obtain a part-of-speech sequence of each of the plurality of candidate topic concepts, wherein the part-of- speech tagging on the plurality of words respectively obtained after performing the word segmentation comprises tagging a part of speech of each word of the plurality of words obtained after performing the word segmentation, and wherein the part-of-speech sequence of each of the plurality of candidate topic concepts is a sequence that includes one or more parts of speech and one or more part-of- speech separators for each word used to represent each of the plurality of candidate topic concepts; and 
filtering through the plurality of candidate topic concepts, by using a candidate topic concept template preset in advance, based on the part-of-speech sequence, to select one or more candidate topic concepts that meet at least one requirement preset in advance the candidate topic concept template preset in advance comprises one or more accurate topic concepts preset in advance or one or more inaccurate topic concepts preset in advance, wherein when the candidate topic concept template preset in advance comprises the one or more accurate topic concepts preset in advance, one or more candidate topic concepts that do match the candidate topic concept template preset in advance are selected among the plurality of candidate topic concepts; or 
wherein when the candidate topic concept template preset in advance comprises the one or more inaccurate topic concepts preset in advance, one or more candidate topic concepts that do not match the candidate topic concept template preset in advance are selected among the plurality of candidate topic concepts.

The limitations of “acquiring…”, “performing…”, “filtering…”, and “wherein…” as drafted cover a human organizing of activities. More specifically, a human based on: 
data (e.g., text/search query) received from a second human (e.g., user), wherein the text consists of topics/categories comprising: things/objects, events, or characters/names; 
dividing said text into smaller units (e.g., words) representing different topics and then identifying/categorizing (e.g., noun, verb, etc.) each of a plurality of words received from the second (or more) human(s) to create a list of the words with their respective (initial) categories and wherein the categories include one or more sub-categories and additional labels associated with separation of each word; 
filtering (e.g., adding, removing, etc) some of the words using a known predetermined template based on the categories defined previously to select a category that meets a predefined criterion, the predetermined templates for the categories comprise accurate or inaccurate categories, and finally selecting the accurate initial category that does match the predetermined template category; or
finally selecting the inaccurate initial category that does not match the predetermined template category.

This judicial exception is not integrated into a practical application because for example: in [0083] of the as filed specification, “As shown in Fig. 11, it is a block diagram showing an electronic equipment for realizing a method for mining a topic concept according to an embodiment of the present disclosure. The electronic equipment is intended to represent various forms of digital computers, such as laptop computers, desktop computers, workstations, personal digital assistants, servers, blade servers, mainframe computers, and other suitable computers.” Therefore, a general-purpose computer or computing device is described and mainly used as an application thereof. Accordingly, these additional elements do not integrate the abstract idea into a practical idea because it does not impose any meaningful limits on practicing the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of using a computer is listed as a general computing device as noted. The claim is not patent eligible. 
With respect to claim 2, 14, and 19, the claims recite:
before the filtering through the plurality of candidate topic concepts to select one or more candidate topic concepts that meet the at least one requirement preset in advance among the plurality of candidate topic concepts
tagging a part of topic concepts among the plurality of candidate topic concepts, to obtain a tagging result, the tagging result indicating whether each topic concept in the part of topic concepts is accurate, and a part-of-speech sequence of the part of topic concepts including the part-of-speech sequence of the plurality of candidate topic concepts; and 
counting one of (i) a proportion of the accurate topic concepts and (ii) a proportion of the inaccurate topic concepts, in each target part-of-speech sequence according to the tagging result.

The claims relate to an action. This reads on a human based on:
before the filtering described in independent claims, above:
labeling words and comparing said words with a list of candidate topic words and assigning an accuracy value/metric; and 
considering accurate/inaccurate words from the comparison in each word from the list. 
No additional limitations are present. 	

With respect to claims 3, 15, and 20, the claims recite:
wherein the acquiring the plurality of candidate topic concepts in the search text based on the query comprises: 
performing word segmentation on a first query to obtain a first word segmentation result; 
performing word segmentation on a first multimedia content to obtain a second word segmentation result, wherein the first multimedia content is a multimedia content hit by searching the first query; and 
determining a first candidate topic concept according to the first word segmentation result and the second word segmentation result, wherein the first candidate topic concept is a word content in which a word continuously appears in the first query and a word continuously appears in the first multimedia content, and the first candidate topic concept is one of the plurality of candidate topic concepts.

The claims relate to an action. This reads on a human based on: 
data (e.g., text/search query) received from a second human (e.g., user), wherein the text consists of topics/categories comprising: things/objects, events, or characters/names (described in independent claims, above);
dividing words from a query (e.g., text) received from another human; 
dividing words from a multimedia content (e.g., text, video, image, etc) which is related with the previously mentioned query; and 
determining a topic concept (e.g., word, phrase, etc.) related to both the previously mentioned division of words and wherein the word appears frequently in both the query and multimedia content. 
No additional limitations are present. 
	
With respect to claim 4, 6 and 21, the claim recites:
wherein the first candidate topic concept is a longest one among a plurality of continuous contents, the plurality of continuous contents being a word content in which a word continuously appears in the first query and a word continuously appears in the first multimedia content.

The claims relate to an action. This reads on a human based on:
determining a word (e.g., candidate topic concept) that frequently appears in both the query (e.g., text) and the multimedia content (e.g., text, video, image, etc). 
No additional limitations are present. 
	
With respect to claims 5, 10, and 22, the claim recites:
after the filtering through the plurality of candidate topic concepts to select one or more candidate topic concepts that meet the at least one requirement preset in advance among the plurality of candidate topic concepts, the method further comprising: 
deleting a target candidate topic concept from filtered candidate topic concepts according to a target template, wherein one of (i) in a case that the target template is an inaccurate topic concept template, the target candidate topic concept is a topic concept matching the target template, and (ii) in a case that the target template is an accurate topic concept template, the target candidate topic concept is a topic concept not matching the target template among the filtered candidate topic concepts.

The claims relate to an action. This reads on a human based on:
after the filtering described in independent claims, above:
removing words from a list of words (i.e., candidate topic concepts) to meet a known predefined criteria (i.e., template) for accuracy/inaccuracy of words. 
No additional limitations are present. 	

Allowable Subject Matter
Claims 1-5 and 13-22 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding amended independent claims 1, 13, and 18, Zhang; Yongzheng et al. (US 20150317303 A1 in combination with WACHOLDER; FAYE PENINA (WO 0010100 A1 either individually or in combination fail to teach the limitations of claim 1, as amended (as well as the limitations of added claims 13 and 18, which are similar to claim 1). Also, Applicant’s arguments have been fully considered and are persuasive.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keisha Y Castillo-Torres whose telephone number is (571)272-3975. The examiner can normally be reached Monday - Friday, 9:00 am - 4:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571)272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Keisha Y. Castillo-Torres
Examiner
Art Unit 2659



/Keisha Y. Castillo-Torres/Examiner, Art Unit 2659   

/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659